DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  in line 13, “the blood pressure monitor comprises” is a typographical error, as the claim’s preamble already defines the components of the blood pressure monitor, and thus, Examiner suggests deleting the phrase.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “when empty-wrapping, in which only the cuff is wrapped into a cylindrical shape with nothing in the center of the cuff, is performed”.  The terms “empty-wrapping” and “nothing in the center” are vague and indefinite. In any event, the recitation “when empty-wrapping, in which only the cuff is wrapped into a cylindrical shape with nothing in the center of the cuff, is performed” is a matter of intended use, in which a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Claim 1 recites “in a state in which the cuff is empty-wrapped into a cylindrical shape in alignment with the marks and the capacity of the cuff is restricted”.  It is not clear how the capacity of the cuff is restricted if the cuff is empty and nothing is in the center.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Russell, U.S. Patent No. 4,669,485 A (“Russell”).
As to Claim 1, Russell teaches the following:
A blood pressure monitor for performing blood pressure measurement (see “The invention relates to an apparatus and various methods used therein for continuous non-invasive measurement of the pressure of a pulsatile fluid flowing through a flexible tube over relatively long time periods, with particular applicability to the measurement of human arterial blood pressure and other related cardiovascular parameters.” in col. 1, ll. 8-15), comprising: 
a cuff (“two inflatable cuffs: occlusive (high pressure) cuff 20 and waveform sensing (low pressure) cuff 30”) 20/30 to be wrapped around a measurement site (see “As shown, the system is essentially comprised of control and measurement unit 100 and two inflatable cuffs: occlusive (high pressure) cuff 20 and waveform sensing (low pressure) cuff 30. These cuffs are preferably secured around opposite limbs of patient 5 and are automatically inflated and deflated, i.e. bled-down, by control and measurement unit 100 which also, in a manner to be fully described below, senses arterial wall displacement and calculates the instantaneous blood pressure values corresponding thereto.” in col. 11, ll. 9-18); 
a unit (“control and measurement unit”) 100 including, as elements for blood pressure measurement, a pump (“air pump”) 121, a valve (“electrically-operated pneumatic valves”) 111/113, a pressure sensor (“pressure transducers 133 and 136”) 133/136, and an inner pipe (“manifold”) 118 connecting the pump 121, valve 111/113, and pressure sensor 133/136 such that fluid can pass therethrough (see fig. 1A); and 
a connecting pipe (“pneumatic lines”) 21/31 connecting the cuff 20/30 and the inner pipe 118 in the unit 100 such that fluid can pass therethrough (see “Valve 111, when activated, routes all or a portion of this air via pneumatic line 21 to occlusive cuff 20, and valve 113, when activated, alternatively routes all or a portion of this air via pneumatic lines 31 to low pressure waveform sensing cuff 30.” in col. 12, ll. 57-62), 
wherein the cuff 20/30 is provided with marks (“rivets”) 302 serving as references for setting a dimension around a cylinder of the cuff 20/30 when empty-wrapping (see “Each arm is attached illustratively by rivets, such as rivets 302, to a respective side surface of chamber 300, such as surface 308.” in col. 15, ll. 51-54) , in which only the cuff 20/30 is wrapped into a cylindrical shape with nothing in the center of the cuff 20/30, is performed (see figs. 2 and 3), and 
the blood pressure monitor comprises 
a self failure diagnosis unit (“computer 200 executes cuff integrity verification routine 737”) 200 configured to determine whether or not there is a failure in a fluid system including the pump 121, the valve 111/113, the pressure sensor 133/136, the inner pipe 118, the connecting pipe 21/31, and the cuff 20/30, in a state in which the cuff 20/30 is empty-wrapped into a cylindrical shape in alignment with the marks 302 and the capacity of the cuff 20/30 is restricted (see “The "calibration" phase is comprised of cuff operations routine 620, waveform sensor initialization and occlusive cuff measurements routine 630, and moduli look-up determination routine 640. Upon entering the "calibration" phase from the initialization routine, computer 200 first executes cuff operations routine 620. During this routine, the system automatically inflates both the occlusive and waveform sensing cuffs to pre-defined pressures that are determined by this routine. Concurrently therewith, the computer checks the integrity of both cuffs for leaks or improper installation on the patient. In the event, any leaks are discovered or if the system determines that either cuff has been improperly installed, both cuffs are immediately vented to the atmosphere and an appropriate user notification message is displayed, all as discussed in more detail later in conjunction with the cuff integrity verification routine shown in FIG. 9. Alternatively, if no leaks are detected and both cuffs are determined to be properly secured to the patient, then waveform sensor initialization and occlusive cuff measurements routine 630 is executed.” in col. 16, ll. 44-64).
As to Claim 2, Russell teaches the following:
wherein lower limit values and upper limit values are set in advance for a plurality of measurement items including at least a pressure increase rate, an air leakage amount, and an air discharge rate, according to a restricted capacity of the fluid system including the restricted capacity of the cuff 20/30, and the self failure diagnosis unit 200 determines whether or not the plurality of measurement items including at least the pressure increase rate, the air leakage amount, and the air discharge rate are acceptable by comparing the plurality of measurement items with the upper limit values or lower limit values set in advance according to the restricted capacity of the fluid system  (see col. 19, l. 15, to col. 20, l. 45). 
As to Claim 3, Russell teaches the following:
wherein the cuff 20/30 contains a fluid bladder (“chamber”) 300 that is in communication with the connecting pipe 21/31 between an inner cloth (“compliant bottom surface”) 311 that is to come into contact with the measurement site and an outer cloth (“top surface”) 301 opposing the inner cloth 311, and a curler (“arms”) 303 that keeps the shape of the cuff 20/30 in a cylindrical shape to be wrapped around the measurement site in a natural state and is a core in the empty-wrapped state is included between the outer cloth 301 and the fluid bladder 300 (see col. 15, ll. 37-61, and figs. 2 and 3).
As to Claim 4, Russell teaches the following:
wherein the cuff 20/30 is provided with calibration marks in a lengthwise direction of the cuff 20/30 as the marks 302 (see col. 15, ll. 51-54).
As to Claim 5, Russell teaches the following:
a control unit (“computer”) 200 configured to, in response to operation input, set a measurement capability diagnosis mode (“cuff integrity verification routine”) 737 for causing the self failure diagnosis unit to operate, separately from a mode (“waveform sensing cuff pressurization routine”) 744a for performing the blood pressure measurement (see col. 19, ll. 15-63, and fig. 8).
As to Claim 6, Russell teaches the following:
a first output unit (“video terminal”, not labeled) configured to output results of determining whether or not each of the plurality of measurement results is acceptable (see col. 19, l. 64, to col. 20, l. 26).
As to Claim 7, Russell teaches the following:
wherein a plurality of the cuffs 20/30 are provided, the unit 100 includes an element for blood pressure measurement, corresponding to each cuff 20/30, the cuffs 20/30 and the corresponding inner pipes 118 in the unit 100 are connected by the connecting pipe 21/31, and the self failure diagnosis unit 200 determines whether or not there is a failure in each fluid system corresponding to the cuffs 20/30 (see col. 16, ll. 44-64, and fig. 1A).
As to Claim 8, Russell teaches the following:
a second output unit (“I/O port”) 216 configured to output results of determining whether or not there is a failure in each fluid system corresponding to the cuffs 20/30 (see “The CPU, through I/O port 216, drives various alarms and other indicators to display the current status of the system.” in col. 12, ll. 31-33). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/15/2022